The cause number indicated on the Defendant’s Decision of August 8,2005 and the Amended Judgment and Commitment dated August 29, 2005 was listed as DC-02-316. The Sentence Review Division hereby corrects the cause number on these documents to reflect the actual cause number of the case to DC-02-361.
In all other respects, the August 8, 2005 Decision and the Amended Judgment and Commitment dated August 29, 2005 of the Sentence Review Division shall remain unchanged.
DATED this 8th day of September, 2005
Chairperson, Hon. Gary Day.